Citation Nr: 1111741	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-38 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to December 22, 2010, and as 50 percent disabling since then.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to December 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied a claim for increased rating for PTSD beyond the 30 percent level.

The Veteran attended a hearing at the RO before a Decision Review Officer (DRO) in November 2008. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2009) requires that the RO Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the DRO noted that basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing. By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

When first presented with this case on appeal, in December 2010 the Board issued a remand for further evidentiary development.


Eventually also, during pendency of the appeal, a January 2011 RO rating decision increased to 50 percent the level of compensation for PTSD, effective December 22, 2010. Notwithstanding this, the claim for a still higher schedular evaluation since the Veteran filed his request for increased rating prevails on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

In its prior remand, the Board observed that the Veteran had raised the issue of entitlement to an increased rating for service-connected prostate cancer, status-post radical prostectomy. The Board referred this claim to the RO            (as the Agency of Original Jurisdiction (AOJ)) for initial adjudication -- however, the RO has not yet considered this matter. The claim is again referred to the RO to take appropriate adjudicative action.

Moreover, the Board sees where in April 2008 the Veteran raised a separate issue for entitlement to service connection for depression/anxiety as secondary to his service-connected prostate cancer. This claim as well must be referred to the RO for initial adjudication. 


FINDINGS OF FACT

1. Prior to December 22, 2010, the Veteran's PTSD involved no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. Since December 22, 2010, PTSD has been manifested by no worse than occupational and social impairment with reduced reliability and productivity.





CONCLUSION OF LAW

The criteria are not met for an increased evaluation for PTSD, rated at 30 percent prior to December 22, 2010, and at 50 percent since then. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The RO has informed the Veteran of what evidence would substantiate the claim being decided herein through VCAA notice correspondence dated from        November 2006. The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
The relevant notice information must have been timely sent. The Court in        Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,  the VCAA notice correspondence was sent preceding issuance of the January 2008 rating decision deciding the issue on appeal, and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining records of VA outpatient treatment, and arranging for him to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1            (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Veteran has testified at a DRO hearing, but declined the opportunity for a Board hearing. There is no objective indication  of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide       the claim. Under these circumstances, no further action is necessary to assist              the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran initially filed his claim for increased rating for PTSD in October 2006, contending that his PTSD was more severe than last evaluated, and had begun to interfere with his work, sleep, and relationship with his spouse. The Veteran stated that his short term memory was getting worse, as well as the nightmares, and that medication was not helping much.

Records of VA outpatient treatment reflect periodic mental health evaluation.  When seen in October 2006, the Veteran was assigned a Global Assessment of Functioning (GAF) score of 63 by the therapist. The assessment was of mood and functioning variable. The next in-depth evaluation record is from February 2007, during which the Veteran reported that sleep was a major issue, and he was trying various medications to address the problem. Mental status findings were unchanged from prior visits. The assessment was mood and functioning fairly stable overall except for sleep. In April 2007, the Veteran indicated that sleep continued to be very disrupted, and that to add to his baseline anxiety he had been diagnosed and treated for prostate cancer. Objectively, the Veteran was well-groomed and casually dressed. Speech had a mild stutter but was fluid and animated. Mood was anxious, with congruent affect. Thoughts were goal oriented, with no suicidal or homicidal ideation. There were auditory hallucinations and racing thoughts especially at night. Cognition was intact. 

In December 2006 correspondence, the Veteran stated that he had problems going out in public because of anxiety of being in a crowd or being physically attacked.              He described continued nightmares with medication changes to address this.         He alleged that he basically had no short-term memory, an easy threshold for irritability, and difficulty completing tasks. 

The Veteran underwent in January 2008 a VA Compensation and Pension examination by a psychologist. As to medical history, it was noted that the Veteran reportedly felt depressed, fatigued and unable to get up in the morning, following interrupted sleep. He was undergoing routine VA psychiatric treatment.                He remained employed as a plumber, heating specialist and electrician. He did have friends and family with whom he socialized. Hobbies included snowmobiling, hunting, fishing and skiing. There was no recent history of assaultive behavior or any suicide attempt. On mental status exam, the Veteran's behavior was tense, and he tended to stutter when anxious. Mood was anxious and depressed, and affect was appropriate to mood. There was no indication of depersonalization, though evidence of derealization. He denied hallucinations or illusions. Thought process was circumstantial, but was easily redirected to the topic at hand. There were no obsessions or delusions. The Veteran was preoccupied with the fear that he had Agent Orange exposure that would continue to damage his body. He denied any suicidal or homicidal ideations. He was oriented times three. There were mild problems with attention and concentration, resulting in mild short-term memory problems. Long-term memory appeared to be intact. Ability for abstract and insightful thinking was within the normal range. Commonsense reasoning and judgment as well as moral and ethical thinking were also within normal limits.    The Veteran did report difficulty both falling and staying asleep, with waking up because of a recurring nightmare. He also had a short fuse and yelled and screamed, but was not physically violent. He felt depressed "at times," and anxious "most of the time." The anxiety was about Agent Orange-related problems coming back.       He reported that every night he thought above the traumas that he suffered in Vietnam, and became very angry when thinking about it. 

The diagnosis given was PTSD; depressive disorder, not otherwise specified (NOS), secondary to PTSD; and anxiety disorder with generalized anxiety features, due to residuals of cancer from Agent Orange. The assigned GAF was 55. The examiner noted in regard to this GAF score that it was in the "moderate symptoms" range, and reflected the fact that the Veteran did have a few friends, tried to maintain a good relationship with family members, and was working full-time and trying to maintain that work environment. 

The VA examiner then summarized that the Veteran's psychiatric symptoms were of a moderate nature. The frequency was daily with no periods of remission. He was in counseling and psychopharmacological treatment, both working minimally.           He remained employed full-time. It was estimated that his psychiatric symptoms moderately affected his employment functioning, and moderately to seriously affected his social functioning. He did have problems with alcohol dependence. There was no impairment in thought process or communication. He was able to maintain his personal hygiene and his daily responsibilities. He was able to manage his VA benefits and competent to do so. As to effect of PTSD upon occupational and social functioning, the Veteran reported that he missed a total of about one month of work per year due to emotional problems. He stated that if things became very hectic, he would become nervous and have to leave. Thus, his PTSD symptoms occasionally decreased his work efficiency, and there were intermittent periods of inability to perform occupational tasks. Some form of continuous medication was deemed necessary. It was noted that his psychiatric symptoms resulted in being able to maintain social relations with people whom he knew,           but that he had difficulties in public situations. 

VA treatment records further show that in February 2008, the therapist's assessment was again of mood and functioning stable overall. In March 2008, the VA therapist provided a letter on the Veteran's behalf, stating that while the Veteran had made some progress with self-awareness and coping with symptoms and stressors over time, his condition remained at a chronic and moderate level. Recent GAF scores had ranged from 60 to 62, indicating in the view of the therapist, moderate symptoms. It was further noted that over the past year and a half, since being diagnosed and treated for prostate cancer, the Veteran had the additional stressor of dealing with medical concerns, and had expressed continuing fears regarding his prior exposure to Agent Orange. The therapist stated that she would therefore evaluate the Veteran's overall psychiatric condition as somewhat worse than two years previously. Upon re-evaluation in June 2008, the Veteran's mental status signs and symptoms were unchanged. The assessment was of mood and functioning fairly stable at present. Similar findings were noted through an October 2008 treatment record. 

Meanwhile, the April 2008 letter from Dr. J.J.M., private physician (with a specialty in urology), stated that the Veteran was having an issue with depression, which the physician believed was being compounded by his PTSD, and issues associated with his prostate cancer treatment. It was noted that the Veteran reported increasing sleep problems, more anxiety and depression associated with the potential recurrence of prostate cancer, and erectile dysfunction which had put a significant strain on his marital relationship.
Thereafter, as reflected in VA outpatient records, in April 2009, the assessment provided was of mood and functioning stable overall. More recently, when seen in April 2010, the Veteran was in a euthymic mood. He did however describe having recurrent nightmares.

In December 2010, the Veteran underwent VA medical examination again, by the same psychologist who conducted the earlier exam. By his history, the Veteran was still working full time. His mental status indicated that he was anxious and depressed. There were mild short-term memory problems. He was sleeping four hours a night, waking up twice because of nightmares. His temper was such that he was short-fused. He was missing about one month of work per year, and would leave work if things were too hectic. The Veteran reported further that he would have anxiety attacks, and was always nervous particularly in large crowds. Objectively, the Veteran's behavior was agitated, tense and rigid. Speech was sometimes pressured. Mood was irritable, anxious and depressed, and affect was appropriate to mood. There were no indications of depersonalization or derealization, no hallucinations or illusions, and no preoccupations or obsessions. Thought process was logical and goal-directed. He did have suicidal ideation of a passive nature. He was oriented times three. There were mild problems with attention and concentration resulting in mild short-term memory problems. Long-term memory appeared to be intact. Common sense, reasoning and judgment, as well as moral and ethical thinking were all dependent upon stress level. It was estimated that he felt mild depression most of the time, and mild anxiety most of the time.  His temperament was such that he was irritable, probably all the time. As to assessment of PTSD, the Veteran had recurrent nightmares, hypervigilance, emotional detachment, and easy startle response.

The diagnosis given was of PTSD; depressive disorder NOS secondary to PTSD; anxiety disorder with generalized anxiety due to residuals of Agent Orange; and alcohol dependence secondary to PTSD. The GAF assigned was of 45.                The examiner indicated that this was for serious symptoms, because the Veteran was getting more and more irritable. The examiner summarized that the Veteran's symptoms were of a serious nature, with ongoing frequency and no periods of remission. He was on psychopharmacological treatment, that was minorly helping. He was employed, but was losing business. His psychiatric symptoms seriously interfered with employment and social functioning. There was no impairment of thought process or communication. He was able to maintain his personal hygiene and daily responsibilities. According to the examiner, the Veteran's irritability was causing him problems at work, as he did good work, but was losing some customers. He had had some difficulties with paying attention to his driving. It was estimated that there was reduced reliability and productivity due to PTSD signs and symptoms.

Prior to December 22, 2010

Having reviewed the ongoing treatment history, as well as the medical findings          in connection with a January 2008 VA Compensation and Pension examination,        the Board is of the opinion that the severity of the Veteran's service-connected PTSD for the time period leading up to December 22, 2010, is best recognized by continuing assignment of a 30 percent disability evaluation. Pursuant to the VA rating schedule, this level of impairment, at 30 percent disabling, is reflective of occupational and social impairment with occasional decrease in work efficiency  and intermittent periods of inability to perform occupational tasks. See 38 C.F.R.               § 4.130, Diagnostic Code 9411 (2010). This standard best approximates the extent of the Veteran's symptomatology for the preliminary timeframe under consideration. As shown on repeated psychological evaluation pursuant to VA outpatient treatment, the Veteran was deemed to have had mood and functioning stable overall, with the one exception being sleeping patterns. Upon VA examination, meanwhile, the Veteran's psychiatric symptoms were deemed of a moderate nature at worst, and he was noted to have significant residual social and functional capabilities, not the least of which were several outside recreational pursuits and full-time employment. Indeed, the VA examiner himself characterized                  the Veteran's symptoms in the exact terms indicative of a 30 percent rating ("occasional decrease in work efficiency... intermittent periods of inability to perform occupational tasks"). The Board realizes that such a conclusory statement alone is hardly dispositive, but nonetheless the severity of actual psychiatric symptomatology demonstrated is also consistent with that assessment.

Perhaps most significantly, though, through the VA outpatient record and exam history, the Veteran has not been shown to generally manifest signs and symptoms consisted with the next higher 50 percent rating set forth under Diagnostic Code 9411. There is no indication or evidence suggestive of flattened affect, circumstantial or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or other key components of the applicable rating criteria. While the Veteran was noted on examination to have had mild short-term memory loss, this was not of the kind contemplated by a                50 percent disability rating, i.e., where there is memory impairment with retention of only highly learned material, and forgetting to complete tasks. Nor is there substantial indication of serious difficulty in interpersonal relations or an occupational setting, given the Veteran's employment status, and maintenance of friendships and relationships with family members. While the Veteran has some difficulty in public and unfamiliar settings, he still is capable of the interpersonal relationships essential to social and occupational functioning as has been noted. There was some time lost from work due to service-connected disability, but which   did not clearly demonstrate anything more than intermittent impairment                  in occupational capacity. 

Also, to the extent there was anxiety on the Veteran's part, it was not so pronounced as to appear to be a continuous mood disturbance, nor was it productive of panic attacks. In any event, the VA examiner attributed the Veteran's anxiety in significant part to concern regarding his physical health, not PTSD, and therefore effectively distinguished the anxiety shown from those manifestations attributable to the service-connected disability presently under review. Furthermore, in many objectively measured categories, symptomatology even suggestive of a 50 percent rating was never present. For instance, common sense reasoning and judgment were within normal limits, as was abstract thinking. Speech was generally normal. Hence, overall, the signs and symptoms for a 50 percent evaluation (or if not directly enumerated within the rating criteria, corresponding to such a rating)        were not objectively shown. 

The assigned GAF scores in this case are also consistent with the existing                    30 percent evaluation, inasmuch as the VA examiner assigned a GAF score of 55, and the Veteran's VA therapist assigned a GAF score ranging from 60 to 63. According to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A 61 to 70 scale score indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Here, the lower of these scores, that of a GAF of 55,       is still indicative of moderate impairment, which the VA examiner himself emphasized left substantial residual functional capacity. The GAFs assigned by the treating VA counselor should be given equal if not greater weight since assigned over the course of direct clinical treatment of the Veteran, and under the criteria, these establish only a mild level of overall impairment. Thus, the assignment of a  30 percent evaluation is consistent with the existing GAF scores as found. 

Accordingly, the best supported disability evaluation under provisions of the VA rating schedule for the Veteran's PTSD prior to December 22, 2010 remains that of a 30 percent rating. 

Since December 22, 2010

The Board concludes that the competent and probative evidence dated from when the Veteran underwent a December 2010 VA Compensation and Pension remains indicative of a 50 percent, but no higher disability evaluation. The Veteran definitely had experienced some worsening in signs and symptoms of his PTSD         at this time, as demonstrated by his description of anxiety attacks, pressured speech, and report of mild depression and anxiety most of the time. That notwithstanding, there are specific enumerated symptoms under the VA rating criteria which correspond to assignment of the next higher 70 percent evaluation, not shown in this instance. Namely, the Veteran does not have obsessive rituals, intermittently illogical speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships. Although there is one mention of passive suicidal ideation on the December 2010 examination report, there is no readily apparent clear and credible indication that the Veteran has any form of suicidal tendency. This is particularly in light of corresponding VA outpatient treatment reports that describe his mood as euthymic and overall mental state as stable. Apart from the lack of specific enumerated symptoms, there is no more general showing of occupational and social impairment with deficiencies in most areas, as would implicate a 70 percent rating under Diagnostic Code 9411.            The Veteran was employed on a full-time basis, albeit with some indication of losing business. Though PTSD symptoms were estimated to interfere seriously with occupational capacity, the Veteran was still entirely capable of full-time work, and indeed again took off at most one month per year for reasons of psychiatric symptomatology. Otherwise, where there were objectively noted concerns on VA examination such as memory problems, or anxiety, these were described as "mild" in nature. Thought process and communication, tellingly, were normal, as was the capacity for personal hygiene and upholding daily responsibilities. Prominent notation was given to the Veteran having developed irritability, but without a showing of associated impaired impulse control (with unprovoked periods of violence) there is nothing to substantiate a 70 percent rating on these grounds.

Moreover, the VA examiner's assigned GAF score of 45 is indicative of serious symptomatology, but does not categorically require the assignment of a higher           70 percent evaluation. A GAF score in the 41 to 50 range is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).While with a GAF of 45 it is possible to substantiate a 70 percent rating, the Board ultimately must use the Veteran's actual signs and symptoms of PTSD shown above as the most accurate guide to the severity of his psychiatric condition, rather than the examiner's overall summary at the moment of the examination through the GAF score. See 38 C.F.R. § 4.126(a). 

Therefore, the Board concludes that the next higher rating of 70 percent for PTSD  is not warranted, and that the existing 50 percent schedular evaluation should remain in effect.

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Indeed, the Veteran remains employed on a full-time basis, and fortunately does not require more than one-month per year leave to compensate for the impact of service-connected disability. The Veteran's service-connected psychiatric disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in              38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for PTSD. This determination takes into full account the potential availability of any         "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     





ORDER

A higher rating for PTSD, evaluated at 30 percent prior to December 22, 2010, and at 50 percent thereafter, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


